ORDER

PER CURIAM:
AND NOW, this 13th day of September, 1995, upon consideration of the Report and Recommendations of the Disciplinary Board dated August 16, 1995, it is hereby
ORDERED that Ronda B. Goldfein be and she is suspended from the Bar of this Commonwealth for a period of one year and she shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa. R.D.E.
MONTEMURO, J., is sitting by designation.